DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2. 	Claims 21-22, 25, 26, 28-35 and 37-40 are pending upon entry of amendment filed on 8/9/21.

Claims 30-34 and 38-40 stand withdrawn from consideration by the examiner under 37 CFR 1.142(b) as being drawn to a nonelected invention/species.

Claims 21, 22, 25, 26, 28, 29, 35 and 37 and are under consideration in the instant application.

3.	In light of Applicant’s amendment to the claims filed on 8/9/21, the rejections under 35 U.S.C.112 (b), 102(a)(1), and 103 (see sections 5-11 of the office action mailed on 3/9/21) have been withdrawn.

4.	The following rejection remains.

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 21, 22, 25, 26, 28, 29, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Pat. 10,420,851(of record) for the reasons set forth in the office action mailed on 3/9/21.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘851 patent recites radiolabeled BC8 antibody in the presence of HSA, PVP and/or ascorbic acid.

Applicant’s response filed on 8/9/21 have been fully considered but they were not persuasive.

Applicant has asserted the currently amended subject matter have not been recited in the ‘851 patent.

However, the patented claim recite SEQ ID NO:14 as BC8 antibody and the SEQ ID NO:6-8 are CDRs of the patented SEQ ID NO:14 and as well as the 0.5-5% ascorbic acid and PVP.  Therefore, the rejection is maintained and filing of terminal disclaimer obviates this rejectioin.

7.	No claims are allowable.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5:00pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
September 21, 2021 

/YUNSOO KIM/Primary Examiner, Art Unit 1644